ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that LAURENCE A. HECKER of TOMS RIVER,'who was admitted to the bar of this State in 1965, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.15(a) (negligent misappropriation), RPC 1.14(a) (failure to safeguard client funds), RPC 5.3(a) and (b) (failure to supervise a nonlawyer assistant), and RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations);
And the Court having determined that a three-month suspension from practice is the appropriate discipline to be imposed in this matter;
And good cause appearing;
It is ORDERED that LAURENCE A. HECKER is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 2, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.